DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on August 20, 2020. 
Claims 1-13 are currently pending and have been examined. 
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 03, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 is an independent non-transitory CRM claim that is written shorthand to contain the limitations of claim 1. Please fully write out the limitations of claim 1 that are intended to be claimed in claim 7 so as to follow the format of independent claims. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a correction parameter calculation unit configured to…” (claims 8-9, 11-12) and “a robot movement management unit configured to control…” (claims 8, 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of “calculating and correcting the first and second linear and angular velocity parameters” (see [0038]-[0045]) and “controlling the movement of the robot” (see [0047]-[0049]), respectively, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume (US20210061302) in view of Wise (US20170291315).
Regarding Claim 1, Hashizume discloses:
A method for controlling movement of a robot, the method comprising the steps of: (a) inputting a first linear velocity parameter and a first angular velocity parameter, which are specified as the robot moves, into a first limit model for limiting a centripetal acceleration to correct the first linear velocity parameter and the first angular velocity parameter, thereby calculating a second linear velocity parameter and a second angular velocity parameter; ([0033], [0037], [0071])
In these paragraphs it is seen that Hashizume teaches limiting a lateral acceleration, i.e. centripetal acceleration of the robot, by limiting the speed, i.e., velocity, of the robot. In two-dimensional movement general velocity of a body is comprised of linear and angular components. Therefore, by disclosing limiting a general movement velocity of the robot, Hashizume teaches limiting the linear velocity and angular velocity. The limited linear velocity and limited angular velocity are interpreted to be the second linear velocity parameter and second angular velocity parameter, respectively.
(c) controlling the movement of the robot on the basis of the third linear velocity parameter and the third angular velocity parameter. (“Upon accepting the instruction signal, the ECU 211 controls the motors 215R, 215L to achieve the speed and the steering angle of the instruction.” [0027])
 Hashizume does not explicitly disclose step (b). However, Wise explicitly discloses:
(b) inputting the second linear velocity parameter and the second angular velocity parameter into at least one of a second limit model for limiting a linear velocity and a third limit model for limiting an angular velocity to correct the second linear velocity parameter and the second angular velocity parameter, thereby calculating a third linear velocity parameter and a third angular velocity parameter; and ([0075]-[0076])
Like Hashizume, Wise discloses a payload carrying robot. In these paragraphs it is seen that Wise discloses iteratively correcting the linear and angular velocities of the robot.
It would have been obvious to one of ordinary skill in the art to provide Hashizume with Wise in order to improve and maximize payload stability of Hashizume by imposing an overall limit for linear and angular velocities according to Wise.
Regarding Claim 2 (and similarly Claim 9), Hashizume discloses:
wherein the step (a) comprises the steps of: calculating a first centripetal acceleration on the basis of the first linear velocity parameter and the first angular velocity parameter; and (“Based on the mass m, the speed v, and the turning radius r of the vehicle 1, the centripetal force F is represented as F=mv.sup.2/r. Based on F=ma, the acceleration rate a resulting from the centripetal force F is represented as a=v.sup.2/r. Provided that a limit value for the acceleration rate a is a.sub.lmt, r=v.sup.2/a.sub.lmt is obtained from the speed v during travel.” [0033])
correcting the first linear velocity parameter and the first angular velocity parameter, respectively, using a difference calculated by comparing the first centripetal acceleration with a centripetal acceleration limiting criterion specified from the first limit model, thereby calculating the second linear velocity parameter and the second angular velocity parameter. (FIG. 5 step S513, “When the limit value has been set, a turn is made while controlling one or both of the speed and the radius during the turn in conformity with this limit value (step S513).” [0037])
Regarding Claim 3 (and similarly Claim 10), Hashizume does not discloses the second linear velocity parameter and the second angular velocity parameter are inputted into the second limit model as input parameters, and output parameters outputted from the second limit model are inputted into the third limit model as input parameters. However, Wise discloses:
wherein in the step (b), the second linear velocity parameter and the second angular velocity parameter are inputted into the second limit model as input parameters, and output parameters outputted from the second limit model are inputted into the third limit model as input parameters. ([0075]-[0076])
It would have been obvious to one of ordinary skill in the art to provide Hashizume with Wise in order to improve and maximize payload stability of Hashizume by imposing an overall limit for linear and angular velocities according to Wise.
Regarding Claim 6, Hashizume discloses:
wherein in the step (c), the movement of the robot is controlled using a feedback control loop for providing feedback on a velocity of the robot. (“it is permissible to perform feedback control in which, for example, the acceleration rate in the widthwise direction is monitored in the middle of the turn, and the speed is lowered if the monitored acceleration rate exceeds the limit value for the acceleration rate.” [0037])
Regarding Claim 7, Hashizume discloses:
A non-transitory computer-readable recording medium having stored thereon a computer program (“To this end, the ECU 211 can execute, for instance, a program having a procedure that is exemplarily shown in FIG. 4.” [0024]) for executing the method of Claim 1. (see Claim 1 rejection)
Regarding Claim 8, Hashizume discloses:
A system for controlling movement of a robot, the system comprising: a correction parameter calculation unit (FIG. 2 autonomous control unit 201) configured to input a first linear velocity parameter and a first angular velocity parameter, which are specified as the robot moves, into a first limit model for limiting a centripetal acceleration to correct the first linear velocity parameter and the first angular velocity parameter, thereby calculating a second linear velocity parameter and a second angular velocity parameter, and ([0033], [0037], [0071])
In these paragraphs it is seen that Hashizume teaches limiting a lateral acceleration, i.e. centripetal acceleration of the robot, by limiting the speed, i.e., velocity, of the robot. In two-dimensional movement general velocity of a body is comprised of linear and angular components. Therefore, by disclosing limiting a general movement velocity of the robot, Hashizume teaches limiting the linear velocity and angular velocity. The limited linear velocity and limited angular velocity are interpreted to be the second linear velocity parameter and second angular velocity parameter, respectively.
a robot movement management unit (FIG. 2 ECU 211) configured to control the movement of the robot on the basis of the third linear velocity parameter and the third angular velocity parameter. (“Upon accepting the instruction signal, the ECU 211 controls the motors 215R, 215L to achieve the speed and the steering angle of the instruction.” [0027])
Hashizume does not explicitly disclose inputting the second linear and angular velocity parameter into a second or third limit model to limit either velocity parameter to produce a third version of each. However, Wise explicitly discloses:
to input the second linear velocity parameter and the second angular velocity parameter into at least one of a second limit model for limiting a linear velocity and a third limit model for limiting an angular velocity to correct the second linear velocity parameter and the second angular velocity parameter, thereby calculating a third linear velocity parameter and a third angular velocity parameter; and ([0075]-[0076])
Like Hashizume, Wise discloses a payload carrying robot. In these paragraphs it is seen that Wise discloses iteratively correcting the linear and angular velocities of the robot.
It would have been obvious to one of ordinary skill in the art to provide Hashizume with Wise in order to improve and maximize payload stability of Hashizume by imposing an overall limit for linear and angular velocities according to Wise.
Regarding Claim 13, Hashizume discloses:
wherein the robot movement management unit (FIG. 2 ECU 211) is configured to control the movement of the robot using a feedback control loop for providing feedback on a velocity of the robot. (“it is permissible to perform feedback control in which, for example, the acceleration rate in the widthwise direction is monitored in the middle of the turn, and the speed is lowered if the monitored acceleration rate exceeds the limit value for the acceleration rate.” [0037])
Allowable Subject Matter
Claims 4-5, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664